Citation Nr: 0108077	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He died on January [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 1997 decision by the RO.  
In February 1998, the appellant appeared at a hearing held 
before a member of the Board conducted via an interactive 
telecommunications link with the appellant sitting at the 
Winston-Salem, North Carolina RO, and a member of the Board 
sitting in Washington, D.C. in lieu of a personal hearing 
before a member of the Board.  See 38 C.F.R. § 20.700 (e) 
(2000).


REMAND

The Board member who conducted the February 1998 hearing 
remanded the appellant's case twice-in June 1998 and in July 
1999.  The RO returned the case to the Board in December 
2000.  However, this case must again be returned to the RO so 
that another hearing may be scheduled.  This is so because 
the law requires that a Board member who conducts a hearing 
must participate in the decision on appeal, and because the 
Board member who conducted the February 1998 hearing is no 
longer in the Board's employ.  38 U.S.C.A. § 7107(c) (Supp. 
2000).  The appellant was notified of this by letter dated in 
February 2001.  She was asked if she wanted another hearing 
and was instructed to return the letter with her decision 
within 30 days.  Received in March 2001 was the appellant's 
response that she indeed desired another hearing before a 
member of the Board.  She indicated that she wanted the 
hearing to be conducted by video-conference from Winston-
Salem, North Carolina.  In order that this may be done, the 
claims file must be returned to the RO.

The Board also notes that there has been a significant change 
in the law since this case was last remanded by the Board.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because the file 
is being returned to the RO so that the requested hearing may 
be scheduled, the Board concludes that the RO should also 
take this opportunity to ensure compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations, once promulgated, might in fact provide more 
assistance than is required by the Veterans Claims Assistance 
Act itself.  Holliday, slip op. at 12.  Indeed, the Court 
noted that, until such regulations were promulgated, there 
remained significant uncertainties regarding the kind of 
notice to be given to each class of claimants, especially in 
light of the Secretary's acknowledgment that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, further action 
is required by the RO.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining medical opinion evidence from an oncologist 
regarding the probabilities that the veteran's terminal 
disease process was attributable to military service, 
including herbicide exposure during service.  As noted in the 
earlier actions by the Board, Carol M. Wadon, M.D., has, by 
way of the veteran's death certificate, provided an opinion 
that a contributing cause of the veteran's death was Agent 
Orange exposure.  In March 1998, she specifically indicated 
that consideration should be given to such exposure while in 
the military as a possible contributing cause of the 
veteran's death.  In order to fulfill VA's duty to assist as 
now set forth in the Veterans Claims Assistance Act of 2000, 
more definitive evidence on this medical question should be 
sought.

In order to ensure compliance with the Veterans Claims 
Assistance Act of 2000, and to afford the appellant the 
opportunity to appear at the requested hearing, the case is 
REMANDED for the following actions:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  As part of the development 
undertaken to comply with the new 
law, the RO should arrange to have 
an oncologist review the available 
record and provide a medical opinion 
as to the probabilities that any 
principal or contributory cause of 
the veteran's demise is attributable 
to his period of military service, 
including any herbicide exposure 
coincident therewith.  All opinions 
should be set forth in detail and 
explained in the context of the 
available record, including the 
veteran's death certificate and Dr. 
Wadon's opinions.  Medical 
principles and authority relied on 
to form any opinion should be set 
forth.  

3.  The RO should review the medical 
opinion evidence to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After ensuring that all notification 
and duty-to-assist requirements have 
been satisfied, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued and the appellant should be 
scheduled for the video-conference 
hearing requested.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC and appear at the 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the appellant until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


